Case 2:17-cv-09105-SRC-CLW Document 533 Filed 12/06/19 Page 1 of 1 PageID: 15930




                                       UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                 NEWARK
  Judge Chesler
  Court Reporter: LISA LARSEN
  12/6/19

  Title of Case
  Sanofi-Aventis U. S. LLC, et al.,
  v.
  Mylan GmbH, et al.,

  Docket No. 17-9105

  Appearances:
  Liza Walsh, Esq., Christine Gannon, Esq., Katelyn O’Reilly, Esq., William Walsh, Esq., Elizabeth Weiswasser,
  Esq., Anish Desai, Esq., Adam Banks, Esq, Anna Dwyer, Esq., Andrew Gesior, Esq., Kathryn Kantha, Esq., Natalie
  Kennedy Esq., Stephanie Donahue, Esq., Sudip Kundu, Esq., Robert Vlasis III, Sutton Ansley, Esq., Matthew
  Sieger, Esq., Doug McClellan, Esq., Adrian Percer, Esq., and Brian Chang, Esq.,
  Arnold Calmann, Esq., Jeffrey Soos, Esq., Katherine Escanlar, Esq., Douglas Carsten,Esq., Elham F. Steiner, Esq.,
  Arthur Dyklinis, Esq., James Stephens, Esq., for defendants

  Nature of Proceedings-
  Trial without jury moved at 10:03 a.m.. before the Honorable Stanley R. Chesler as to the ‘844
  Patent. All parties present
  Counsel agreed to all admitted exhibits without objections (on the record) and the Court directed
  counsel to retain custody of all exhibits at the conclusion of the trial
  Plaintiff summed
  Defendant summed
  Plaintiff summed in rebuttal
  DECISION RESERVED
  Proposed Findings of Fact and Conclusion of Law geared to the Transcript with hyperlinks to be
  filed simultaneously by 1/15/20
  Counsel shall submit a flash drive with all admitted exhibits
  Ordered all hard exhibits returned to counsel
  Ordered trial without jury adjourned at 10:55 a.m
  10:03-10:55 a.m 55



           s/Theresa C. Trivino, Senior Courtroom Deputy to the Honorable Stanley R. Chesler
